DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

            SCOTT ROBERT SCHLEIN, GARY SCHLEIN,
          DEBORAH SCHLEIN and SHIRLEY HIRSCHBEIN,
                        Appellants,

                                    v.

              PORT ST. LUCIE POLICE DEPARTMENT,
                            Appellee.

                              No. 4D17-1883

                           [August 23, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet C. Croom, Judge; L.T. Case No. 562017-CA-000838.

  Richard D. Kibbey of Kibbey Wagner Attorneys At Law, Stuart, for
appellants.

  No appearance for appellee.

PER CURIAM.

   We sua sponte redesignate the proceeding as a review of an appealable
non-final order pursuant to Florida Rule of Appellate Procedure
9.130(a)(3)(C)(ii) and affirm. Fla. R. App. P. 9.315(a).

  Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.